Citation Nr: 1423325	
Decision Date: 05/22/14    Archive Date: 05/29/14

DOCKET NO.  11-19 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to an effective date prior to May 1, 2010 for the addition of dependents to the Veteran's Department of Veterans Affairs benefits award.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel

INTRODUCTION

The Veteran served on active duty from June 1986 to August 1989.  

This case comes before Board of Veterans' Appeals (Board) on appeal from a September 2010 administrative decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in July 2012, and a transcript of the hearing is of record.


FINDINGS OF FACT

1.  An April 2007 rating decision granted service connection for musculoligamentous lumbar back strain with mild multilevel degenerative disc disease, granting a 10 percent rating effective January 4, 2007; granted an increased rating of 10 percent for chronic right ankle instability, effective January 4, 2007; and granted an increased rating of 10 percent for chronic left ankle instability, effective January 4, 2007.  Consequently, the Veteran was assigned a combined rating of 30 percent effective January 4, 2007. 

2.  In a letter dated May 8, 2007, the Veteran was instructed by the RO that he was being paid as a single Veteran with no dependents and that, if his dependent status had changed, he needed to complete and return the enclosed VA Form 21-686(c), "Declaration of Status of Dependents."  

3.  The Veteran did not return to VA the VA Form 21-686(c) sent to him in May 2007.

4.  The Veteran's marriage certificate and birth certificates for some of his children were received by VA on April 1, 2010; a completed VA Form 21-686(c) was received by VA in July 2010.

CONCLUSION OF LAW

The criteria for an effective date earlier than May 1, 2010, for the payment of a dependency allowance for the Veteran's dependents have not been met.  38 U.S.C.A. § 1115, 5110(f) (West 2002 & Supp. 2013); 38 C.F.R. § 3.4, 3.31, 3.57, 3.401 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. § 5013, 5103A (West 2002 & Supp. 2013), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2013), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is specifically to inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008. 

The Board also notes that the Court has held that the plain language of 38 U.S.C.A. § 5013(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

The record reflects that the originating agency provided the Veteran with the notice required under the VCAA in a letter mailed in March 2010, before any determination was made regarding the dependency allowance. 

As explained below, a determination of the proper effective date for the award of dependency is based on when the claim for the benefit was received and when entitlement arose.  The record reflects that all evidence pertinent to when the Veteran's entitlement arose is already of record, as is the documentation constituting the Veteran's claim for dependency.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), it was held that 38 C.F.R. 
§ 3.103(c)(2) (2013) requires that the individual who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  During the July 2012 videoconference hearing, the Veteran's representative from The American Legion and the undersigned VLJ asked questions relevant to the earlier effective date issue on appeal.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate the claim.  The VLJ solicited testimony to ascertain the existence of any overlooked evidence.  Therefore, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. 
§ 3.103(c)(2).


Analysis

The Veteran has contended, including at his July 2012 videoconference hearing, that benefits for his family should be effective January 4, 2007, the date he was assigned a combined 30 percent rating for his service-connected disabilities, because VA had been notified of the relevant information on his dependents.

A Veteran with service-connected disability rated at not less than 30 percent shall be entitled to additional compensation for dependents.  38 U.S.C.A. § 1115(2); 38 C.F.R. § 3.4(b)(2).

An award of additional compensation for dependents based on the establishment of a rating in the percentage specified by law for that purpose shall be payable from the effective date of such rating, but only if proof of dependents is received within one year from the date of such rating.  38 U.S.C.A. § 5110(f). 

Regarding additional compensation for dependents, the effective date will be the latest of the following dates: (1) date of claim; (2) date the dependency arises; (3) effective date of the qualifying disability rating provided evidence of dependency is received within a year of notification of such rating action; or (4) date of commencement of a Veteran's award.  See 38 C.F.R. § 3.401(b).  The "date of claim" for additional compensation for dependents is the date of the Veteran's marriage or birth/adoption of a child, if evidence of the event is received within a year of the event; otherwise, the date notice is received of the dependent's existence, if evidence is received within a year of notification of such rating action.  See 38 C.F.R. § 3.401(b)(1).  The earliest that the additional award of compensation for a dependent can occur is the first day of the month following the effective date. See 38 C.F.R. § 3.31. 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2013); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. At 54.

An April 2007 rating decision granted service connection for musculoligamentous lumbar back strain with mild multilevel degenerative disc disease, granting a 10 percent rating effective January 4, 2007; granted an increased rating of 10 percent for chronic right ankle instability, effective January 4, 2007; and granted an increased rating of 10 percent for chronic left ankle instability, effective January 4, 2007.  Consequently, he initially qualified for additional compensation for dependents as of January 4, 2007.  See 38 C.F.R. § 3.4(b)(2). 

The Veteran was notified of the above action in a letter dated May 8, 2007, in which he was also notified that he was being paid as a single Veteran with no dependents and that, if his dependent status had changed, he needed to complete and return the enclosed VA Form 21-686(c), "Declaration of Status of Dependents."  The Veteran did not timely return VA Form 21-686(c).

The next correspondence from the Veteran, a claim for increased rating, was received by VA on March 11, 2010.  The Veteran's marriage certificate, as well as birth certificates for some of his children, was received by VA on April 1, 2010; a completed VA Form 21-686(c) with information on his marriage and on all of his children was received by VA on July 28, 2010.

According to a VA letter dated September 8, 2010, the RO initially awarded dependency benefits effective from August 1, 2010.  A November 3, 2010 letter corrected the effective date for dependency benefits to May 1, 2010.  A notice of disagreement to the effective date for dependency benefits was received by VA in November 2010.  

The Veteran and his wife testified at the July 2012 videoconference hearing that VA was notified of his dependents soon after he was awarded a combined 30 percent rating in January 2007, which included telling his service representative at the time about his dependents.  

Also on file is a VA Form 119, Report of Contact, from a Douglas County Veterans Service Officer in which it is contended that the Veteran submitted information on his dependents after he was awarded a combined 30 percent rating in 2007; that VA was aware of the Veteran's dependent status; and that the Veteran, with assistance through the Douglas County Veterans Service Office, continually tried to rectify VA's error until he was finally awarded dependency benefits.

Given the foregoing, the Board finds that an effective date earlier than May 1, 2010, for payment of additional compensation for the Veteran's dependent children is not warranted in this case.  The Veteran first became eligible for dependency benefits on January 4, 2007, the date his disability rating was increased to 30 percent.  See 38 U.S.C.A. § 1115(2); 38 C.F.R. § 3.4(b)(2).

The May 2007 VA letter to the Veteran informed him that his combined rating was 30 percent and that he was being pain as a single Veteran with no dependents.  He was told that if his dependency status had changed, he was to submit a completed VA Form 21-686c in order to obtain payment for dependents.  Certainly, had the Veteran submitted the VA Form 21-686c within a year of the May 2007 letter, he would be entitled to an earlier effective date for the dependency award.  However, evidence showing that the Veteran was not single with no dependents was not received until April 2010, after the applicable one year notification period. 

Although it has been contended, including at the Veteran's July 2012 videoconference hearing and in a July 2012 Report of Contact with a Veterans Service Officer, that VA was notified of the Veteran's dependency status soon after he was awarded the combined 30 percent rating in 2007, there is no objective evidence of record to support this contention.  The Veteran and his wife testified that they did not submit the information directly to VA, but rather gave it to their County Service Officer Representative for filing.  Unfortunately no documents reflecting the Veteran's dependents was received by VA until April 2010.  Generally there is a presumption of regularity of administrative act as stated by the United States Court of Appeals for Veterans Claims (Court) in Saylock v. Derwinski, 3 Vet. App. 294, 395 (1992) (citing United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926)), "[p]rinciples of administrative regularity dictate a presumption that Government officials 'have properly fulfilled their official duties.'"  The Court has applied the presumption of regularity to various processes and procedures throughout the VA administrative process.  Jones v. West, 12 Vet. App. 98, 100 -02 (1998).  The presumption of regularity is not absolute; however, it may be overcome only by the submission of "clear evidence to the contrary."  Ashley v. Derwinski, 2 Vet. App. 307, 309 (1992).  Here, application of the presumption of regularity means that if a document is received by VA it would be in the claims file since that is the regular process.  Only "clear evidence" to the contrary can rebut this presumption, and the Veteran and his wife have not provided clear evidence that the documents were submitted to VA, such as a return mail receipt or other such evidence.  In fact, they testified that did not submit the documents directly to VA but gave them to their representative instead.  Unfortunately, no documentation of dependents was received by VA earlier than April 2010.

Accordingly, an effective date earlier than May 1, 2010 for the Veteran's dependency allowance is not warranted. 


ORDER

Entitlement to an effective date prior to May 1, 2010, for the payment of a dependency allowance for the Veteran's dependents is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


